             Case 5:20-cv-05799-LHK Document 450 Filed 01/14/21 Page 1 of 2




     JENNIFER B. DICKEY
1
     Acting Assistant Attorney General
2    JOHN V. COGHLAN
     Deputy Assistant Attorney General
3    AUGUST E. FLENTJE
     Special Counsel to the Assistant Attorney General
4
     ALEXANDER K. HAAS
5    Branch Director
     DIANE KELLEHER
6    BRAD P. ROSENBERG
7
     Assistant Branch Directors
     ELLIOTT M. DAVIS
8    STEPHEN EHRLICH
     JOHN J. ROBINSON
9    ALEXANDER V. SVERDLOV
10   M. ANDREW ZEE
     Trial Attorneys
11   U.S. Department of Justice
     Civil Division, Federal Programs Branch
12   1100 L Street, NW
13   Washington, D.C. 20005
     Telephone: (202) 305-0550
14
     Attorneys for Defendants
15

16

17                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
18
                                   SAN JOSE DIVISION
19

20    NATIONAL URBAN LEAGUE, et al.,                     Case No. 5:20-cv-05799-LHK
21
                     Plaintiffs,                         DEFENDANTS’ RESPONSE TO CASE
22                                                       MANAGEMENT ORDER, ECF No. 444
              v.
23
      WILBUR L. ROSS, JR., et al.,
24

25                   Defendants.
26

27

28


     DEFENDANTS’ RESPONSE TO
     CASE MANAGEMENT ORDER, ECF No. 444
     Case No. 5:20-cv-05799-LHK
              Case 5:20-cv-05799-LHK Document 450 Filed 01/14/21 Page 2 of 2




1           In response to the Court’s January 11, 2021 Case Management Order which required
2    Defendants to provide “[b]y January 14, 2021, Defendants shall file a declaration explaining how
3    and when the Data Quality Executive Governance Group’s documents were collected and
4    identifying the documents produced from this group” (ECF 444 at 2), Defendants submit the
5    attached Declaration of Kathleen Styles.
6

7
     DATED: January 14, 2021                            Respectfully submitted,
8

9                                                       JEFFREY BOSSERT CLARK
                                                        Acting Assistant Attorney General
10
                                                        JOHN V. COGHLAN
11                                                      Deputy Assistant Attorney General
12
                                                        AUGUST E. FLENTJE
13                                                      Special Counsel to the Assistant Attorney
                                                        General
14

15                                                      ALEXANDER K. HAAS
                                                        Branch Director
16
                                                        DIANE KELLEHER
17
                                                        BRAD P. ROSENBERG
18                                                      Assistant Branch Directors

19                                                      /s/ Alexander V. Sverdlov
                                                        ELLIOTT M. DAVIS
20
                                                        STEPHEN EHRLICH
21                                                      JOHN J. ROBINSON
                                                        ALEXANDER V. SVERDLOV
22                                                      M. ANDREW ZEE
23
                                                        Trial Attorneys
                                                        U.S. Department of Justice
24                                                      Civil Division, Federal Programs Branch
                                                        1100 L Street, NW
25                                                      Washington, D.C. 20005
26                                                      Telephone: (202) 305-0550

27                                                      Attorneys for Defendants
28
     DEFENDANTS’ RESPONSE TO
     CASE MANAGEMENT ORDER, ECF No. 444
     Case No. 5:20-cv-05799-LHK


                                                    1
